Citation Nr: 0417202	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a scar of the left leg with residuals of sensory 
neuropathy in the saphenous nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1966 
to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

When the case was previously before the Board, in June 2003, 
it was remanded to insure development in compliance with the 
Veterans Claims Assistance Act of 2000 (herein "VCAA").  
The requested development has been completed and the Board 
proceeds with its review of the appeal.  

A March 2004 rating decision found clear and unmistakable 
error in a prior rating decision and granted a 10 percent 
rating for residuals of a barbed wire injury to the left 
lower leg at the location of the internal saphenous nerve, 
effective June 22, 1972.  Service connection was denied for a 
left knee condition and a back condition.  A total disability 
rating based on individual unemployability was also denied.  
There is no record of a notice of disagreement with any of 
these decisions.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The service-connected scar of the left leg is not 
ulcerated or unstable.  It does not have any pain or 
tenderness in addition to the saphenous neuropathy.  It does 
not limit leg function.  

3.  The veteran's service-connected scar of the left leg with 
residuals of sensory neuropathy in the saphenous nerve is 
manifested by numbness in the medial aspect of the left leg.  
The numbness in the lateral aspect of the left leg and foot, 
together with foot drop, are not manifestations of the 
service-connected disability but are the results of a non-
service-connected back disorder with L5 radiculopathy.  

4.  The service-connected scar of the left leg with residuals 
of sensory neuropathy in the saphenous nerve does not result 
in more disability than that associated with severe saphenous 
nerve paralysis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a scar 
of the left leg with residuals of sensory neuropathy in the 
saphenous nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West. 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.14, 
4.123, 4.124, 4.124a and Codes 7803, 7804, 7805, 8527, 8627, 
8727 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA became law on November 9, 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was impossible in 
this case, as the initial decision was made in July 1999, 
over a year before VCAA became law.  However, notices were 
sent in accordance with the law in effect at the time.  Cf.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The 
veteran was eventually notified in accordance with the 
requirements of VCAA.  In fact, the Board previously remanded 
the case to comply with the VCAA notice requirements.  This 
was done to the extent possible, considering that the VCAA 
took effect after the initial rating decision.  Another 
remand for VCAA notice would be repetitive and delay the 
decision without any discernable benefit to the veteran.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the July 2003 VCAA notice letter, sent pursuant to 
the Board's remand, discloses that it has complied with all 
the requirements as described by the Court.  Particularly, 
the wording of the VCAA notice adequately informed the 
claimant that he should provide any evidence in his 
possession pertaining to the claim; that he should give VA 
everything he had pertaining to the claim.  He was told, 
"Please send us any additional information or evidence..."

Moreover, the rating decision, statement of the case, and 
supplemental statements of the case, as well as the April, 
2001, July 2001, and July 2003 VCAA letters notified the 
veteran and his representative of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from him.  Any deficits in the original notice were 
cured long before the case came to the Board and are no more 
than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  Social Security 
Administration (SSA) medical records have been received.  The 
service medical records are in the claims folder.  VA records 
have been obtained.  The veteran has been examined by VA and 
a medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Evaluation.  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2003).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2003).  

Background.  In considering the severity of a disability, the 
Board has reviewed the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2003).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Service medical records made at the time of the injury are 
not in the file.  There is a May 1967 notation about dressing 
large lacerations, although the location of the lacerations 
is not specified.  A note made two days later states that the 
veteran was very much improved and the dressings were 
reapplied.  

In March 1971, the veteran reported to sick call complaining 
of pain in both legs since 1967.  He reported that he had 
been hurting for 2 years.  He stated he had injured both 
knees in Vietnam.  There was no history in the health record.  
The veteran stated that his left knee popped sometimes while 
walking and his legs gave way after running.  There was no 
edema.  The left anterior lower leg was tender to the touch.  
Other findings were normal.  A possible muscular problem was 
indicated.  X-rays showed no abnormality.  A consultation 
report shows essentially normal findings.  

A consultation sheet dated in November 1971, shows the 
veteran sustained trauma to the pretibial area 3 years 
earlier.  He had residual pain all the time.  He was sent for 
an orthopedic consultation.  The December 1971 consultation 
report noted that the veteran had injured the left pretibial 
area on concertina wire and it became infected.  There was 
also a report of popping and giving out of the left knee.  
Physical examination of the left knee was negative.  The left 
lower leg was tender along the medial border of the tibia.  
X-rays were negative.  The impression was that the doctor was 
unable to demonstrate any orthopedic pathology in clinical or 
radiographic examination.  

A service medical record note, dated in December 1971, shows 
continued pain in the anterior extensor group, such as having 
shin splints all the time.   

A consultation sheet dated in January 1972 reported that the 
veteran had sustained pretibial trauma (barbed wire) in July 
1967.  He subsequently had persistent pain over the bone and 
in the anterior, exterior muscle group.  He was sent for a 
neurology consultation.  The consultant noted decreased 
strength in the left lower leg (due to pain or not 100% 
effort).  There was decreased vibratory sensation in the left 
lower extremity from toes to hip (present but diminished).  
There was hyperpathia in the medial aspect of the left calf.  
The consultant could not rule out muscle or nerve 
involvement.  

A consultation sheet dated in March 1972 shows that the 
neurology department at one service department hospital had 
evaluated the veteran and felt that he had causalgia of the 
left lateral popliteal nerve.  The veteran was referred to 
the neurosurgery department at another service department 
hospital.  They did not find any neurologic deficit except 
the sensory disturbance in the anterior tibial area.  That 
was identified as sensory neuropathy either in the peroneal 
or saphenous nerve distribution, they could not tell which.  

A medical board report is dated in April 1972.  It recounted 
that the veteran had sustained left pretibial trauma from 
barbed wire, in Vietnam, in July 1967.  The laceration became 
infected but did heal slowly.  He continued to have pain and 
weakness since that time.  There was a vibratory sensory 
neuropathy along either the saphenous or peroneal nerve 
distribution.  There was hyperpathia along the medial aspect 
of the left calf.  The reflexes were equal bilaterally.  
There was questionable motor weakness in the left lower leg.  
X-rays showed an area of midshaft tibial sclerosis.  The 
final diagnosis was causalgia, left lower leg.  

The report of the November 1972 VA neurologic examination 
shows that the veteran complained of pain around the wound 
scar in the anterior and middle portion of his left leg.  He 
alleged almost constant pain and later said he had pain at 
times.  He described a dull pain, which was worse at times.  
He had no limitation of function in his left lower extremity.  
On examination, gait, coordination, and equilibrium were 
within normal limits.  There were no atrophies or trophic 
changes.  There was good preservation of the muscular 
segmentary strength and all motor functions were very well 
preserved.  There was a small zone of hypoesthesia and 
hypoalgesia at the site of the left leg wound.  The veteran 
complained of subjective symptoms of neuritis pain in a zone 
around the wound.  On exploration of deep sensibility, the 
veteran complained that he did not feel the tuning fork in 
that zone, which the doctor noted was impossible from a 
neurologic viewpoint.  The diagnoses were: causalgia not 
found; possible small circumscribed zone of neuritis as a 
residual of the wound of the left leg; and no motor function 
disturbance.  

On the musculoskeletal portion of the general November 1972 
examination, there were noted to be well-healed scars on the 
anterior aspects of both legs.  X-rays of the legs showed no 
osseous or articular abnormalities.  

A January 1973 rating decision granted service connection for 
a scar of the left leg, rated as noncompensable.  

On the November 1973 VA examination, the veteran reported 
that he had injured his leg on barbed wire in Vietnam in 
1967.  It became infected but gradually healed.  He reported 
continued trouble with the leg.  He stated that he had lower 
leg pain all the time.  On examination, he was able to walk, 
squat and walk on his toes and heels without difficulty.  
There was a well-healed scar 1 inch by 1/2 inch, in the middle 
third of the lower leg over the tibia.  The scar was well 
healed, not tender, not attached to deeper structures, and 
there was no loss of tissue beneath the scar.  There was no 
edema, redness, or ulceration.  The legs were equal in 
circumference.  There appeared to be some sort of psoriatic 
eruption on both legs, which was the only abnormal finding.  
The diagnosis was minimal residuals, laceration, left lower 
extremity.  January 1974 X-rays of the legs showed no osseous 
or articular abnormalities.  

In a consultation report dated in June 1998, Michael Cronen, 
D.O., stated that there was no objective evidence of any type 
of motor or sensory deficits of the upper or lower 
extremities.  Back symptoms were noted and the veteran had an 
antalgic gait favoring the left leg.  It was the doctor's 
impression that the most likely etiology of the veteran's 
discomfort was a lumbar radiculopathy.  

In a letter dated in July 1998, Robert M. Ellis, M.D., noted 
that, in 1998, the veteran reported that the motor nerve of 
his left foreleg was damaged in Vietnam and his leg was 
unstable at times.  Left leg symptoms included "pins and 
needles" and numbness.  A chiropractor suggested a "bad 
disc."  He seemed to have symptoms of peripheral neuropathy.  
He was subsequently referred to Dr. Cronen.  

VA clinical notes reflect continuing complaints of left lower 
extremity pain in July 1998, August 1998, and March 1999.  

On VA examination of the peripheral nerves, in June 1999, the 
veteran reported that pain in the anterior portion of his 
left lower extremity was sharp.  It occurred from the knee 
down, came and went, and lasted about 2 hours at a time.  It 
was noted that the veteran walked with a cane and had a limp 
of the left leg.  He had a 9.5 by 1.7 centimeter scar on the 
left anterior mid lower leg, which was barely discernable.  
There was no tenderness or adhesion.  The texture was normal.  
The scar had very minimal depression, maybe 1 millimeter.  
There was very minimal underlying tissue loss.  There was no 
inflammation, edema or keloid formation.  The color was very 
slightly hypopigmented.  There was no disfigurement.  There 
was no burn scar or limitation of function.  The diagnosis 
was history of barbed wire injury to the left lower leg with 
history of neuritis as a residual and sensory neuropathy as a 
residual.  

The report of the June 1999 VA muscle examination shows the 
veteran reported some numbness to the anterior portion of the 
left lower leg, but no tingling.  There was some pain as 
described in the scar review.  He also reported some 
fatigability of the knee and weakness of the whole left leg, 
as well as the knee and ankle giving out on him.  There was 
no paresthesia, but there was decreased sensation in the left 
lower leg.  It was noted that the veteran had lumbar 
radiculopathy accounting for weakness of the left leg, and 
neuritis and sensory neuropathy secondary to his wound in the 
left lower leg.  He could walk on his heels and toes, but 
complained of left lower anterior leg pain when walking on 
his toes.  He stated that he could only do a deep knee bend 
to 45 degrees due to weakness of the left leg.  He had 
decreased sensation to light touch from the pretibial 
proximal left lower leg to the distal leg and had increased 
sensitivity of tingling to the medial aspect of the mid-left 
lower leg and the left 5th toe.  The diagnosis was status 
post wire injury to left anterior lower leg with history of 
residual of sensory neuropathy in the peroneal or saphenous 
nerve.  

VA clinical notes from July 1999 to April 2000 reflect 
continued lower extremity complaints.  

Mehmet Akaydin, Jr., M.D., reported on his January 2000 
examination of the veteran.  The extremities had no overt 
ulcerations, erythema, clubbing, cyanosis or edema.  There 
was no evidence of vascular insufficiency or chronic venous 
stasis changes, such as pigmentation or ulceration.  There 
was a 2 inch somewhat diffuse scar on the left anterior shin.  
Neurological evaluation disclosed diffuse diminished 
sensation to light touch and pain in the left anterior shin 
region and lateral calf, the region of the Vietnam barbed 
wire injury/scar.  There were no other overt neurological 
deficits.  There was no evidence of overt muscle atrophy or 
spasm.  

In a letter written in May 2000, Dr. Ellis, noted a history 
of injury by barbed wired in Vietnam.  An infection was 
present.  The veteran stated that a motor nerve in the left 
leg was damaged.  He experienced feelings of numbness and 
needles in his left leg.  He fell four times at work in 
November 1999.  He felt his left leg was unstable and lacked 
strength.  The doctor reported that magnetic resonance 
imaging (MRI) did not show significant impingement or 
stenosis, except at the L5-S1 level where there was bilateral 
impingement.  The doctor then went on to express the opinion 
that because the MRI did not show any significant impingement 
and stenosis, the veteran's left leg problems were not the 
result of his back.  [This opinion does not say that the 
service connected injury residuals result in leg weakness, 
instability, giving way, or other disabling manifestations.  
By concluding that the veteran's left leg problems were not 
the result of his back, the doctor encourages us to jump to 
the conclusion that the leg problems were due to the injury 
in service.  However, the doctor himself did not make this 
jump nor could he have done so.  If the doctor could have 
reached that conclusion, it would have been much simpler to 
state the cause of the left lower extremity complaints, 
rather than to merely exclude the back.  Further, the report 
is internally inconsistent.  The doctor reported that there 
was nothing significant, except L5-S1 level where there was 
bilateral impingement (emphasis added), then asserted there 
was nothing significant, without addressing the impact of the 
significant impingement at L5-S1.  Also, the opinion is based 
in part on the veteran's recollection that a "motor nerve" 
was involved in the original injury, but there is no record 
of such nerve involvement.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  For 
these reasons, this report does not provide persuasive 
support for the veteran's claim.]  

On the June 2002 VA examination, the veteran stated that he 
had an injury in the left leg, where he had been stabbed by 
barbed wire, during service.  He was said to initially have 
had cellulitis and infection, which took a long time to 
clear.  He was reportedly told that he had some motor and 
sensory nerve damage.  He stated that the condition had 
worsened in the last 3 or 4 years of his employment.  He 
started falling occasionally.  The leg itself felt worse and 
was giving out more.  He could not walk without a walker.  On 
examination, the veteran complained of radicular pain down 
the anterior left leg, from the hip to the foot.  He denied 
any tingling sensation that day.  The knees had a full range 
of motion, without laxity, edema, instability, swelling, 
effusion, or palpable tenderness.  There was some light 
tenderness from the midcalf to the ankle.  No heat was 
appreciated.  The leg was extremely tight and swollen.  The 
skin could not be pushed to make it pit.  The skin was warm 
to the touch and no circulation deficit was noted.  The left 
lower leg was nontender to palpation.  There was an area on 
the anterior shin, over the tibia, where the injury had 
occurred.  He stated that he had tingling and decreased 
sensation over the area.  No muscle weakness was appreciated 
on the examination.  The veteran stated that his leg would 
become fatigued with ambulation and standing.  Gait, stance, 
and deep tendon reflexes were intact.  Sensation was 
decreased in the anterior shin, tibia area, where the injury 
was.  The impression was history of left lower leg barbed 
wire injury with some residual sensation deficit, fatigue in 
the muscle with overuse, and apparent cellulitis.  The doctor 
was of the opinion that the barbed wire injury had nothing to 
do with the veteran's back; and that it was unlikely that the 
veteran's barbed wire injury to his anterior shin was in 
anyway related to his degenerative disc disease and 
radiculopathy.  

SSA medical records were received in December 2002.  They do 
not show any manifestations which would approximate any 
applicable criteria for a higher evaluation.  It was noted 
that the veteran had seen Dr. Ellis in October 1999.  The 
reason for the visit was that he had fallen and had an injury 
to his left knee and leg.  On a report dated in February 
2000, a doctor noted that the veteran was limited by his 
lower extremities, particularly he was status post left leg 
injury.  He used a four-prong cane.  He could walk without 
the cane; however, the examiner said it appeared to be 
somewhat necessary for prolonged ambulation.  A disability 
determination is dated in March 2000.  It was signed by a 
physician and shows that the veteran's disability began in 
November 1999.  The primary diagnosis was osteoarthrosis and 
allied disorders.  The secondary diagnosis was disorders of 
the back - discogenic and degenerative.  There was no 
indication that the service-connected disability played any 
part in rendering the veteran disabled for SSA benefits.  

The report of the February 2003 VA joints examination shows 
that the veteran's history was reviewed and discussed.  
Examination revealed that he was morbidly obese, using a 
walker and carrying oxygen.  Motor testing of the lower 
extremities showed 5/5 strength, bilaterally.  In the left 
lower extremity, he initially claimed to have no feeling 
below the area of the anterior mid-tibial scar.  The scar was 
about 2 centimeters long.  He said he was devoid of 
sensation, which was inconsistent with his injury.  
Examination of reflexes disclosed that patellar and Achilles 
reflexes were 1/4, bilaterally.  Dorsalis pedis pulses were 
1+.  Straight leg raising was negative.  His pretibial skin 
was mildly edematous with signs of infection.  It was tender 
to palpation.  The examiner commented that it was as likely 
as not that the veteran had symptoms resulting from 
neurologic damage sustained as a result of the service-
connected injury.  The examiner said that the veteran did 
have some pain from his laceration to the leg with possible 
damage to a peripheral cutaneous nerve in the anterior tibia.  
However, the wound did not look like it was anywhere near the 
saphenous nerve or the peroneal nerve.  The examiner did not 
think that he injured either of those major nerves.  Also, 
the examiner noted that the veteran's claims could only be 
backed up by subjective findings of his claims of lack of 
sensation and pain, as there was not an objective way to 
measure sensation well.  The examiner also expressed the 
opinion to the effect that the veteran's back disorder was 
not related to his service-connected disability or to the 
injury in service.  

A VA neurologic examination was performed in March 2003.  The 
claims file was reviewed.  It was concluded that the 
veteran's recent left lower extremity symptoms were related 
to his lumbar radiculopathy.  In the left leg, there was 
partial footdrop with weakness of the tibialis anterior and 
peroneus longus.  There was give way weakness in the proximal 
portion of the left leg.   Sensory examination revealed 
reduced response to pinprick and light touch, in the medial 
aspect of the left leg and the lateral aspect of the left leg 
and foot.  Gait was unsteady.  The pertinent diagnoses 
included: numbness in the medial aspect of the left leg.  The 
distribution of the numbness was in the distribution of the 
saphenous nerve.  The finding was consistent with saphenous 
neuropathy.  There was also a diagnosis of numbness in the 
lateral aspect of the left leg and foot together with foot 
drop.  The examiner explained why he felt this was due to L5 
radiculopathy and the veteran's back disorder.  The examiner 
further expressed the opinion that the injury from the barbed 
wire, in service, caused residual numbness and hyperpathia in 
the medial aspect of the left leg due to injury of the 
saphenous nerve.  It was explained that the nerve was a 
branch of the femoral nerve below the knee and had only 
sensory innervation to the medial aspect of the leg and foot.  
Such findings were shown by the examiner who evaluated the 
veteran after the injury.  The doctor further noted that the 
left hip pain radiating to the left leg was of recent onset 
with a history suggestive of lumbar radiculopathy.  The 
doctor expressed the opinion that it was unlikely that the 
veteran's back disability was the result of his service-
connected leg disability.  It was explained that the weakness 
in the left leg was related to the back and that a stroke may 
have contributed to left sided weakness.  

The file also contains VA clinical records.  Chronic 
cellulitis was noted in April 2002, June 2002, and May 2003.  

Analysis - Scars.  The service-connected disability is a scar 
of the left leg with residuals of sensory neuropathy in the 
saphenous nerve.  The Board has considered rating the 
disability as a scar, including the possibility of assigning 
an evaluation for a scar in addition to the evaluation for 
the nerve damage.  

Prior to August 30, 2002, scars were rated as 10 percent 
disabling if superficial, poorly nourished, with repeated 
ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  Scars may also be rated on limitation of function of 
part affected.  38 C.F.R. Part 4, Code 7805 (2002).  

Effective August 30, 2002, the following criteria apply.  
Unstable superficial scars will be rated as 10 percent 
disabling.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  67 Fed. Reg. 49590-49599 
(July 31, 2002), to be codified at 38 C.F.R. § 4.118, Code 
7803.  

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  67 Fed. Reg. 49590-49599 (July 31, 2002), to be 
codified at 38 C.F.R. § 4.118, Code 7804.  

Other scars will be rated on limitation of function of 
affected part.  67 Fed. Reg. 49590-49599 (July 31, 2002), to 
be codified at 38 C.F.R. § 4.118, Code 7805.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).  

In this case, the examiners agree that the scar is well 
healed.  There is no competent evidence that the scar is 
unstable or ulcerated.  So, a compensable rating under code 
7803 is not warranted.  

The veteran has complained of pain in the area of the scar 
and some examiners have found pain, while other have 
described tenderness.  These symptoms would warrant a 10 
percent evaluation, but they would not warrant an additional 
10 percent rating.  The regulations emphasize that the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003).  Here, 
pain has been related to the service-connected nerve injury.  
While different manifestations can be rated under different 
criteria, the same pain cannot be compensated twice under 
different diagnostic codes.  Consequently, a compensable 
rating under code 7804 is not warranted.  

Also, the examiners have related the veteran's left lower 
extremity functional impairment to the non-service-connected 
back disorder.  There is no competent evidence that the 
service-connected scar results in any functional impairment 
compensable under code 7805.  

Nerves.  Paralysis of the internal saphenous nerve will be 
noncompensable where mild to moderate and will be rated as 10 
percent disabling where severe to complete.  Neuritis and 
neuralgia of the internal saphenous nerve will be rated on 
the same basis.  38 C.F.R. Part 4, Codes 8527, 8627, 8727 
(2003).  The current 10 percent evaluation is the highest 
assignable for a disability of the saphenous nerve.  

The March 2003 neurological examiner explained that the 
saphenous nerve served the area of the injury with only 
sensory innervation.  A higher evaluation would require not 
only involvement of another nerve, but would require more 
than the subjective complaints associated with sensory 
deficits.  The evidence would have to show objective deficits 
such as impaired reflexes or impaired motor function 
involving the muscles.  The veteran does have such objective 
deficits, but the preponderance of the competent medical 
evidence associates these objective deficits, including 
partial foot drop, with the neurologic manifestations of the 
non-service-connected back disorder.  Therefore, the Board 
finds no basis in the neurologic regulations for a higher, or 
an additional, evaluation.  38 C.F.R. § 4.124a (2003).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board, as did the RO (see statement of the case dated in 
December 1999), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 10 percent, for a scar of 
the left leg with residuals of sensory neuropathy in the 
saphenous nerve, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



